ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Fluor Intercontinental, Inc.                    ) ASBCA No. 63182
                                                )
Under Contract No. N62742-16-D-3554             )

APPEARANCES FOR THE APPELLANT:                     James A. Hughes, Jr., Esq.
                                                   Andrea Reagan, Esq.
                                                    Hughes Law PLC
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Travis Van Ort, Esq.
                                                    Trial Attorney
                                                    FPO AE Africa

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $19,830.
Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from August 27, 2021
until date of payment.

       Dated: December 16, 2022



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals



(Signatures continued)
 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63182, Appeal of Fluor
Intercontinental, Inc., rendered in conformance with the Board’s Charter.

       Dated: December 16, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2